Citation Nr: 1033860	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a sprained 
left ankle.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a sprained 
right ankle.  

3.  Entitlement to service connection for a low back disability, 
to include as secondary to residuals of a sprained ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to March 1950.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2007 Substantive Appeal, the Veteran requested a 
hearing before a member of the Board.  He withdrew that request 
in a writing dated in June 2008.  

In August 2009 the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for necessary 
development.  The actions specified in that remand were not 
complied with and therefore another remand is required.  

The appeal is REMANDED to the RO via AMC.  VA will notify the 
appellant if further action is required.


REMAND

This remand is necessary due to lack of compliance with the 
actions specified in the Board's August 2009 remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In that remand, the Board 
directed that VA afford the Veteran an examination with regard to 
the issues on appeal.  The Board required an expert opinion as to 
the etiology of any current relevant disorder.  In doing so the 
Board directed the examiner to carefully consider the Veteran's 
reports, as related in written statements, and the statements of 
his siblings as related in letters dated September 28, 2004, 
October 20, 2004, and September 27, 2004.  

In his report, the examiner provided extensive reference to 
statements found in treatment notes.  The examiner made no 
reference to the evidence that the Board specifically told the 
examiner to carefully consider.  Given the extensive reference to 
the treatment records, it appears to the Board that the examiner 
did not consider the Veteran's written statements or those of his 
siblings.  Therefore, the opinion appears to have not taken into 
consideration all of the relevant evidence of record.  

Particularly problematic is that the evidence referred to by the 
Board, but apparently not considered, contains statements 
favorable to the Veteran's claims.  For example, in the October 
20, 2004 letter, his sibling states "his back has been a problem 
since that fall."  In his June 2005 statement the Veteran 
reported as to the severity of his ankle injury during service, 
stating that he was on crutches for six months and he reported 
that his gait changed due to his ankle injury.  

The examination report states "there is no evidence that he had 
a chronic or recurring condition of the Left Ankle over the 
decades since his military service" and "there is no evidence 
that he had a chronic or recurring condition of the Low Back or 
Right Knee Condition over the decades since his military 
service".  This is not true.  The examiner thus appears to have 
ignored the statements which the Board explicitly stated must be 
considered.  

Because there has not been compliance with the Board's remand, 
and because the examination report is inadequate, the matter must 
once again be remanded in order to obtain a probative opinion.  

The Board notes that the Veteran's service treatment and 
personnel records are presumed to have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  In such 
cases, VA has a heightened duty to assist the veteran in 
developing his claims.  Washington v. Nicholson, 19 Vet. App. 
362, 369- 70 (2005).  

In the Veteran's June 2005 application for VA compensation 
benefits (a continuation on a VAFORM 21-4138 dated June 16, 
2005), he claimed service connection for a double sprain of his 
left ankle, a right knee condition, to include as secondary to 
that left ankle sprain, and a lower back condition, to include as 
secondary to the left ankle and right knee conditions.  
Accompanying that application was a statement from the Veteran in 
which he reported that during service in March/April 1949 he fell 
from the second fall fire escape of the mess hall and was treated 
for a double sprain of his left ankle.  He reported that he 
eventually developed a right knee condition which he opined was 
due to a change in his gait as caused by his left ankle injury.  
He reported that he eventually underwent a right knee 
replacement.  Finally, he reported that he developed a lower back 
condition because of his left ankle and right knee conditions.  

A September 2005 Initial Evaluation from the Centre of 
Rehabilitation Excellence (CORE) contains a statement that the 
Veteran "[h]urt back in service in 1949".  A VA Orthopedic 
Clinic progress note, dated in May 1995, includes the report that 
the Veteran complained of pain in his back since 1949 when he 
fell off a truck.  

In a letter dated in October 8, 2007, the Veteran again reported 
that he had fallen from the fire escape at the mess hall.  He 
stated 

It ended up that I had jammed my right leg 
in the fall and it also caused injury to my 
back.  As I reached the bottom my left leg 
[and] ankle struck the last step causing a 
sprain.  It turned out to be a double 
sprain which the medic said was worse than 
a break.  

Of record are three letters submitted by the Veteran and signed 
by persons stating that they are his siblings.  In these letters, 
the authors report that, in July 1949, their parents received 
letters from the Veteran telling them that he had been injured in 
a fall.  The authors report that after the Veteran returned home 
from service he was using a cane and had back pain.  

VA treatment notes dated in September 2004 and April 2005 
document that the Veteran has stenosis of his lumbar spine.  
Therefore, there is evidence of record establishing that he has 
at least one of the claimed disabilities.  

In keeping with VA's heightened duty to assist in this case and 
given that the Veteran has provided some evidence, via the 
letters referred to above, of an in-service injury, as well as 
evidence of a current disability, VA should afford the Veteran an 
examination to determine the extent of any current disability of 
the right knee, low back, and/or the left ankle and whether it is 
at least as likely as not that such current disability or 
disabilities were caused by the in-service fall from the fire 
escape or the fall from the truck.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the Veteran's claims file to the 
examiner who performed the examination in 
December 2009.  If that examiner is not 
available, schedule the Veteran for a VA 
orthopedics examination of his left ankle, 
low back, and right knee.  The claims file 
and a copy of this remand must be provided to 
the examiner and the examiner must review the 
multi-volume claims file and annotate the 
examination report as to whether he or she 
did review the claims file.  

The Veteran's service treatment records are 
assumed to have been destroyed by a fire 
while in the custody of the Federal 
government.  The examiner is to assume as 
fact the following:  

(i)  that the Veteran fell from a second 
floor fire escape during service and was 
treated for a left ankle sprain;  

(ii)  that the Veteran fell from a truck in 
1949;

(iii)  that the Veteran used a cane in 
December 1949 and reported back pain to his 
family at that time.  

The examiner is asked to carefully consider 
the Veteran's reports, as related in the 
May 5, 1995 VA Orthopedic Clinic note, 
the June 16, 2005 VA FORM 21-4138, and 
the October 8, 2007 letter; and the 
statements of his siblings as related in 
letters dated September 28, 2004, 
October 20, 2004, and September 27 2004, 
as well as the post service medical 
evidence contained in the claims file.  
That he examiner considered the evidence 
specifically referred to in his 
paragraph (the dated evidence) must be 
reflected in the examination report.  

The examiner is asked to address the 
following:  

(a)  Identify all current disorders of the 
Veteran's left ankle, right knee and low 
back.  

(b)  Provide the following opinions.  

(i)  Whether it is as likely as not (a 50 
percent or greater probability) that the 
any current disability of the Veteran's 
left ankle, right knee and/or low back was 
directly caused by events during the 
Veteran's service.  

(ii)  Whether it is as likely as not (a 50 
percent or greater probability) that any 
current disability of the Veteran's low 
back or right knee was caused by the 
sprained ankle suffered during service.  



(iii)  Whether it is as likely as not (a 
50 percent or greater probability) that 
any current disorder of the Veteran's low 
back or right knee was aggravated by 
residuals of the sprained ankle suffered 
during service.  

That is, whether any current disorder of 
the Veteran's right knee or low back, not 
caused by an in-service injury or 
residuals of an in-service sprain of his 
left ankle, was made worse by residuals of 
the in-service sprain of his left ankle.  

All opinions rendered must be supported by 
clear rationale.  That is, the examiner must 
explain his or her reasoning in arriving at 
the rendered opinions so that the Board can 
understand the medical basis for the 
opinions.  

2.  The RO/AMC must then ensure that the 
above development is completed and the 
examination report satisfies the Board's 
instructions.  

3.  Then, readjudicate the issues on appeal.  
If any benefit sought is not granted in full, 
provide the Veteran and his representative a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



